DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 08/03/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
The reference EP 3857250 A1 was not included on the original filing of the information disclosure statement and it has not been included in any subsequent replies.

Claim Interpretation
It is noted that the applicant uses the term ‘dam’ in claims 1-8. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “a barrier to check the flow of liquid, gas, or air” (Merriam-Webster).

It is noted that the applicant uses the term ‘hypotenuse in claim 2. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the side of a right-angled triangle that is opposite the right angle” (Merriam Webster).

It is noted that the applicant uses the term ‘major axis’ in claim 5. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “the axis passing through the foci of an ellipse” (Merriam-Webster).

Allowable Subject Matter
Claim 2-22 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2 and 10 have been rewritten to include all the limitations of respective base claims. Similarly, claim  19 has been amended to include allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 2-6 of applicant’s reply, filed 07/19/2022, with respect to drawing objections and rejections to claims 2-18 have been fully considered and are persuasive.  The objections/rejections of drawings/all claims have been withdrawn. 
	Applicant also states on page 7 of applicant’s reply that missing reference (EP 3857250) from the IDS filed on 08/03/2021 was included with the reply filed 07/19/2022, however It appears that this document is missing from the reply. Searching for the document with a matching number does not appear to yield this document. As such, this document has not been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolfes (US 9399510 B2) teaches a single piece insert vent dam with a trapezoidal cross section and edges that extrude out along stringer walls in order for it to be secured in place.
Edwards (EP 3656657 A1) teaches a fuel tank dam from sealing an area that joins a stringer and a rib.
Otyzerskiy (US 10023321 B1) teaches a method and apparatus for forming a dam like structure in cavities like those in stringers.
Paul (GB 2575102 A) teaches a bulkhead for use in a duct stringer.
Stouffer (US 20190315492 A1) teaches a plug that prevents water from entering into the fuel system from a vent stringer when the aircraft is being washed.
Yamaguchi (JP 2020011682 A) teaches a dam for sealing the area between a rib and a stringer in an aircraft fuel tank. This also features asymmetric curvature.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/               Examiner, Art Unit 3642                                                                                                                                                                                         

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/25/2022